Citation Nr: 0611047	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  04-14 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than March 11, 2002 
for a compensable disability evaluation for left foot heel 
spur, as due to clear and unmistakable error in a September 
13, 1999, rating decision.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  A September 13, 1999 rating decision held that service 
connection was warranted for left heel spur and assigned a 
noncompensable evaluation effective May 11, 1998.  The 
veteran did not appeal the decision.

2.  The veteran's claim of entitlement to an increased 
disability for service-connected left foot heel spur was 
received on March 11, 2002.

3.  An April 2002 rating decision held that a 10 percent 
disability evaluation was warranted service-connected left 
foot heel spurs, effective from the date of claim, March 11, 
2002.

4.  In August 2002, the veteran submitted a claim of 
entitlement to an earlier effective date for a 10 percent 
disability rating due to clear and unmistakable error in the 
September 1999 rating decision.

5.  The September 13, 1999, rating decision was a reasonable 
exercise of rating judgment based on the correct facts and 
not the result of improper application of any statute or 
regulation.




CONCLUSION OF LAW

The criteria for an effective date prior to March 11, 2002, 
for the assignment of a 10 percent disability rating for left 
foot heel spur, as due to clear and unmistakable error in a 
September 13, 1999, rating decision, have not been met. 38 
C.F.R. § 3.105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Court has held that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 
2005), is inapplicable to claims of clear and unmistakable 
error (CUE) in either an RO decision or a Board decision.  
See Parker v. Principi, 15 Vet. App. 407, 412 (2002) (holding 
VCAA inapplicable to claim that RO decision contained CUE); 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en 
banc), holding that CUE motion is not claim for benefits and 
that VCAA definition of claimant cannot encompass persons 
seeking revision of final decision based on CUE).  

II.  Laws and Regulations

Under 38 C.F.R. § 3.105(a) (2005), previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  A decision which constitutes a reversal of a 
prior decision on the grounds of clear and unmistakable error 
has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 
7105 (West 2002).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has 
propounded a three-pronged test to determine whether clear 
and unmistakable error is present in a prior determination.  
First, either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Second, the error must 
be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made." Third, a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)); see also VA O.G.C. Prec. Op. No. 12-95 (May 10, 
1995), 60 Fed. Reg. 43,186 (1995).

III.  Analysis

The veteran seeks an effective date earlier than March 11, 
2002 for a compensable disability evaluation for left foot 
heel spur, as due to clear and unmistakable error in a 
September 13, 1999, rating decision.  

The RO initially granted service connection for left foot 
heel spurs by means of a September 1999 rating decision and 
assigned a noncompensable evaluation.  The veteran failed to 
appeal this decision.  Absent a showing of clear and 
unmistakable error (CUE), the decision is final and not 
subject to revision on the same factual basis.

With respect to the matter of clear and unmistakable error, 
the veteran contends that the RO failed to assist him by 
failing to provide a VA examination that, he contends, would 
have demonstrated that his left foot heel spur warranted a 
compensable evaluation.  He alleges that the RO's failure to 
assist him in the development of his claims constituted clear 
and unmistakable error.  See Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999).  The veteran also argues that the medical 
evidence of record at the time of September 1999 rating 
decision warranted a 10 percent disability evaluation because 
his disability is the same now as it was then.  

At the time of the RO's September 1999 decision, a failure in 
the duty to assist was not considered a feasible basis for 
clear and unmistakable error.  See Caffrey v. Brown, 6 Vet. 
App. 377, 383-84 (1994).  However, subsequently, the United 
States Court of Appeals for the Federal Circuit held that 
certain failures (in that case, the failure to obtain service 
medical records and to notify the veteran of such failure) 
constituted "grave procedural error" that in effect 
vitiated the finality of a prior rating decision.  Hayre, 
supra.  However, after the filing of the parties' joint 
motion with the Court in 2001, the Federal Circuit overruled 
its decision in Hayre.  Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2002).  In overruling Hayre, the Federal Circuit 
emphasized in Cook that a purported failure in the duty to 
assist cannot give rise to clear and unmistakable error; nor 
does it result in "grave procedural error" so as to vitiate 
the finality of a prior, final decision.

Therefore, in this case, the Board cannot entertain the 
argument that any failure in the duty to assist by the VA, by 
not affording a VA examination, rendered the September 1999 
rating decision at issue clearly and unmistakably erroneous 
or non final by reason of the commission of a "grave 
procedural error."

To assert a valid claim of clear and unmistakable error, the 
claimant must assert more than a disagreement as to how the 
facts were weighed or evaluated; he must, with some degree of 
specificity, identify the alleged error and provide 
persuasive reasons why the result would have been different 
but for the alleged error.  The mere assertion of clear and 
unmistakable error is not sufficient to reasonably raise the 
issue.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review 
denied, Fugo v. Brown, 6 Vet. App. 162 (1994).  In that 
regard, the Court has also held that VA's breach of the duty 
to assist cannot form a basis for a claim of clear and 
unmistakable error.  Counts v. Brown, 6 Vet. App. 473, 480 
(1994); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  
"Similarly, neither can broad-brush allegations of 'failure 
to follow the regulations' or 'failure to give due process,' 
or any other general, non-specific claim of error" form such 
a basis.  Fugo, 6 Vet. App. at 44.

The Board must consider whether the September 1999 rating 
decision at issue was clearly and unmistakably erroneous on 
the basis of the three prongs articulated above: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Damrel, supra; Russell, supra.

At the time of the September 1999 rating decision, the 
veteran's left foot heel spurs were rated under the 
provisions of Diagnostic Code Diagnostic Code 5015, 
pertaining to new growth of benign bones.  The explanatory 
notes following this diagnostic code provide that it is to be 
rated based on limitation of motion of the affected parts as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected part.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5015 (1999).

At the time of the September 1999 rating decision, the 
medical evidence of record included x-ray evidence of small 
plantar calcaneal spurs and VA treatment for complaints of 
pain and tenderness in the left heel.  In May 1999, it is 
noted that the veteran reported to his treatment provider 
that his left heel disability improved by 80 percent with 
inserts and shoes.

Notwithstanding the above, while the veteran and his 
representative argue that the evidence of tenderness and pain 
in the left heel warranted a compensable evaluation at the 
time of the September 1999 rating decision, the Board finds 
that the rating action was not undebatably erroneous.  The 
determination made by the RO in  September 1999 was 
reasonable with respect to the facts shown, and the law was 
not misapplied.  In addition, implicit in the argument, the 
veteran and his representative intimate that VA did not 
properly weigh the evidence.  As noted above, disagreement 
with how the facts were weighed or evaluated does not 
constitute clear and unmistakable error.   The evidence of 
record does not compel the conclusion, to which reasonable 
minds could not differ, that the rating result would have 
been manifestly different but for the claimed error.  
Accordingly, clear and unmistakable error is not established.


ORDER

An effective date earlier than March 11, 2002, for a 
compensable disability evaluation for left foot heel spur, as 
due to clear and unmistakable error in a September 13, 1999, 
rating decision, is denied.



____________________________________________
MILO H. HAWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


